      Case 7:19-cv-09833-NSR-PED Document 27 Filed 12/07/20 Page 1 of 1




                         CILENTI & COOPER, PLLC
                                    ATTORNEYS AT LAW
                                          10 Grand Central
                                    155 East 44th Street - 6th Floor
                                     New York, New York 10017
                                                _____
                                      Telephone (212) 209-3933
                                      Facsimile (212) 209-7102
                                                                                 12/7/2020
December 4, 2020

CONSENT MOTION TO
ADJOURN CONFERENCE
                                    The parties' joint consent motion is GRANTED. The
VIA ECF and E-MAIL                  conference scheduled for December 18, 2020 is cancelled
                                    and rescheduled to March 5, 2021 at 11:00 a.m. The
RomanNYSDChambers@nysd.uscourts.gov
                                    Clerk of the Court is kindly requested to terminate the
The Honorable Nelson S. Román
United States Judge                 motion at ECF No. 26.
United States District Court
Southern District of New York        Date: Dec. 7, 2020
300 Quarropas Street                 White Plains, NY
White Plains, New York 10601


              RE:    Gregorio Hernandez Ramirez v. Los Abuelos Inc., et. al.
                     Case No. 19 Civ. 9833 (NSR) (PED)
Dear Judge Román,

       This is the parties’ joint motion to adjourn the conference scheduled for December 18,
2020. The reason for the adjournment is the defendants are going to provide complete
discovery responses within one (1) week and they have scheduled mediation for January 11th.
The Magistrate Judge has extended discovery through the 15th of January and has set a
follow-up conference with counsel on January 19th. For these reasons, we respectfully
request the court schedule its post-discovery case management conference for a date after
January 19th, at the court’s convenience.

       This is a joint request and no other deadlines will be affected. Thank you for your
consideration of this case.

                                              Respectfully submitted,
                                              /s/ Peter H. Cooper
                                              Peter H. Cooper

cc:    Mario DeMarco, Esq. (Via ECF)
